DETAILED ACTION
	Claims 1-20 are present for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/20/2022 is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 25 of U.S. Patent No. 11,256,437. 
Although the claims at issue are not identical, they are not patentably distinct from each other because 
Claim 1 of the present invention corresponds to claim 25 of the ‘437 patent, where “An apparatus…” corresponds to claim 25, line 1 of the ‘437 patent; “a bank cluster comprising…”  corresponds to claim 25, line 2 of the ‘437 patent; “a first interface coupled with a controller…”  corresponds to claim 25, lines 6-9 of the ‘437 patent; “a second interface configured to be coupled…”  corresponds to claim 25, line 10-14 of the ‘437 patent; and “a buffer coupled with the bank cluster…” corresponds to claim 25, lines 3 and 15-18 of the ‘120 patent.

Claim 12 of the present invention corresponds to claim 25 of the ‘437 patent, where “An apparatus…” corresponds to claim 25, line 1 of the ‘437 patent; “a bank cluster comprising…”  corresponds to claim 25, line 2 of the ‘437 patent; “a buffer coupled with the bank cluster…” corresponds to claim 25, line 3 of the ‘120 patent; “a first interface coupled with the buffer…”  corresponds to claim 25, lines 6-9 of the ‘437 patent; and “a second interface configured to be coupled…”  corresponds to claim 25, line 10-18 of the ‘437 patent.

Claim 17 of the present invention corresponds to claim 25 of the ‘437 patent, where “An apparatus…” corresponds to claim 25, line 1 of the ‘437 patent; “a bank cluster comprising…”  corresponds to claim 25, line 2 of the ‘437 patent; “a buffer coupled with the bank cluster…” corresponds to claim 25, line 3 of the ‘120 patent; “a first interface coupled with the buffer…”  corresponds to claim 25, lines 3-9 of the ‘437 patent; and “a second interface configured to be coupled…”  corresponds to claim 25, line 10-18 of the ‘437 patent.

Allowable Subject Matter
Claims 1-20 would be allowable if Double Patenting rejection of claims 1, 12 and 17 is overcome.
The following is a statement of reasons for the indication of allowable subject matter:  No prior art or combination of prior art teaches or suggest a first interface coupled with a controller and configured to receive, from the controller, a first command to transfer data between the first bank and a third bank; a second interface configured to be coupled with a host device different than the controller, and configured to receive, from the host device, an access command associated with the second bank; and a buffer coupled with the bank cluster and the first interface and configured to communicate, based at least in part on the first command, the data with the first bank during a duration of the access command as recited in claim 1; a first interface coupled with the buffer and a controller, and configured to receive, from the controller, a first command to transfer data from the buffer to the first bank; and a second interface configured to be coupled with a host device different than the controller, and configured to receive, from the host device, an access command associated with the second bank, wherein the buffer is configured to transfer data to the first bank during a duration of the access command based at least in part on the first command as recited in claims 12 and 17. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mai et al. (US 2017/0371539) teaches methods to transfer data between banks of memory cells.
Zemach et al. (US 2019/0220425) teaches a transfer buffer having a plurality of memory banks, and a transfer buffer controller configured to perform a first number of write operations to write processed packets into a memory bank of the transfer buffer, monitor occupancy of the transfer buffer, and when occupancy of the transfer buffer is at least equal to a threshold, perform a predetermined number of read operations during each memory cycle, and when occupancy of the transfer buffer is less than the threshold, perform a second number of read operations, greater than the predetermined number, during each memory cycle.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARACELIS RUIZ whose telephone number is (571)270-1038. The examiner can normally be reached Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald G. Bragdon can be reached on (571)272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARACELIS RUIZ/Primary Examiner, Art Unit 2139